Barclay, J. (dissenting).
— The writ of certiorari is available in this court, in my opinion, to quash action by a trial court in excess of the jurisdiction of the latter, where the remedy by appeal or error is wholly inadequate (as to an order during the pendency of a cause).
In this case, the order in the nature of a supersedeas, in the circuit court, had the effect to put Mr. Reid again into the office, notwithstanding the judgment of removal by the mayor and the notice thereof to Mr. Reid. That order of supersedeas can not be gotten rid of during the proceedings in the circuit court, for the latter has refused to vacate it on motion.
If the order is in excess of the power of that court, in the case there, the order should be quashed.
Whether or not the circuit court, in such circumstances, had authority or jurisdiction to supersede the mayor’s judgment, or rather to reverse it, by reinstating Mr. Reed in office, pending the proceedings (and, perchance, during the subsequent appeal), is a question *534properly arising on the record brought before us by the writ of certiorari issued from this court.
In my view, that question should be considered and determined on its merits; and hence this respectful dissent to the summary dismissal of the writ here, on motion.